Per Curiam.

Suit by Robert A. Chcmdler against Ben-j'amin F. Gregory and William M. Haynes. The complaint is that on, &c., at, &c., said Gregory and one Mc-Alilly had a judgment, and execution thereon, against the , Williamsport Canal Lock Company; that said Gregory and Haynes promised the plaintiff, Chandler, that if he would undertake to pay a part of said judgment, to-wit, &c., on a certain day, they, the defendants, would pay the amount at that time for said plaintiff; that he, the plaintiff, did so *546undertake, whereupon the execution on said judgment was returned, &c. The complaint further alleges that at the time, &c., said defendants did not pay, &c., and that plaintiff was compelled to and did pay, &c., and this suit is to recover the amount from said defendants.
Answer in denial. Trial, and judgment for the defendants.
It appears in evidence that there was an execution, as alleged, against said lock company; that said Chandler and Gregory were both members and directors of said company, and interested in preventing a sale of the property of the company on execution. Mr. Gregory, a witness, says: “ On the 20th day of July, 1855, McAlilly and myself had a judgment against said lock company on which execution had issued. McAlilly proposed that if the company would pay 100 dollars, he would take Chandler's note at one year for the balance, return the execution, and assign the judgment to Chcmdler, who might collect the money as he could from the company. Witness and Haynes made the proposition to Chandler, but refused to become liable to him for the repayment of the money. They told him there was some, and would be more, money in the treasury of the lock company which said Haynes, who was treasurer, might pay on the claim, whereupon Chandler gave his note, &c.
It further appears that a payment had been ordered by the directors, on claims against the company which might be presented; that Chandler refused to present his, and hence, the money in the treasury was applied on other claims that were presented.
Mr. Chandler has filed a veiy elaborate brief to show that the promise alleged in the complaint is not within the statute of frauds; but the case was rightly decided below for the defendants on the ground that that promise was not proved to have been made. It is plain that Mr. Chandler, who was a director in the company and knew the state( and prospects of the treasury, and the power and duty of the treasurer, and was interested in preventing a sacrifice of the property of the company, gave his note upon his confidence in the revenue of the company.
R. A. Chandler, for himself.
B. F. Gregory, J. Harper and J. R. M. Bryant, for the appellees.
The judgment is affirmed with co'sts.